DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-30 were previously pending.
Claims 29-30 are amended.
Claims 1-30 are currently pending and deemed allowable for the reasons set forth herein.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 101 –
	Claims 29-30 were rejected under 35 USC § 101 as being directed to non-statutory subject matter. 
Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention.  

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.

ALLOWABLE SUBJECT MATTER
Claims 1-30 are allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Re claim 1, Applicant's claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for generating a positioning beacon sequence, comprising: 
determining a first sequence associated with a positioning beacon, wherein the first sequence is dependent on a link identifier and independent of a beam index assigned to a beam used to transmit the positioning beacon; 
determining a second sequence associated with the positioning beacon, wherein the second sequence is dependent on the beam index assigned to the beam used to transmit the positioning beacon and independent of the link identifier; 
generating the positioning beacon sequence based on the first sequence and the second sequence; and 
performing a positioning operation using the positioning beacon sequence. (emphasis added)

As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Kim et al. (US 2019/0387412, “KIM”) discloses a method and system for synchronizing signal transmission/reception between a terminal and a base station by configuring a sequence of a beam signal with a beam index.  However KIM, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Ng et al. (US 2019/0288766, “NG”) discloses a similar wireless system using a beam index to detect a user device by generating a searching sequence for beam management.  However, like KIM, NG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 13, 25, and 29 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)